LOTTINGER, Judge.
This is a suit, sounding in tort, by petitioners, Charlie Freeman, and his wife, Mrs. Clotte Freeman, for the death of their young son, Millard Freeman, as a result of a three-automobile collision. The defendants are Alfred LeBlanc, Jr., his insurer, Audubon Insurance Company, Charles M. Sotile, his insurer, American Casualty Company, and Southern Farm Bureau Casualty Insurance Co., the liability insurance carrier for Bryant W. Dowden, Sr. The Lower Court awarded judgment in favor of petitioner, Charlie Freeman, and against defendants Alfred LeBlanc, Jr., Audubon Insurance Company, Charles M. Sotile, and American Casualty Company in the amount of $12,309 and in favor of Mrs. Clotte Freeman, and against the same defendants, in the sum of $12,000. Judgment was awarded in favor of defendant, Southern Farm Bureau Casualty Insurance Company, and against petitioners rejecting the demand of petitioners against the said defendant.
*106This suit is one of eight suits which have been appealed before this Court and which resulted from the alleged accident. In our master opinion this day handed down in the suit entitled Poirrier v. Audubon Insurance Company, La.App., 120 So.2d 90, we went into a lengthy discussion as to the details of the accident and the negligence, or lack of negligence, of the numerous parties. Because of the reasons given in our said opinion, we find that the petitioners in this suit are entitled to a judgment in their favor against Alfred LeBlanc, Jr. and his insurer, Audubon Insurance Company, jointly and severally. We feel, however, that the judgment below should be reversed insofar as the defendants, Charles M. Sotile and American Casualty Company are concerned, and that the Lower Court correctly dismissed the suit as against Southern Farm Bureau Casualty Insurance Company.
As to the quantum of damages suffered by the petitioners in this suit, we find that young Millard Freeman was killed as a result of the accident, while riding as a guest passenger in the Dowden car. The record shows that young Freeman resided with his parents within approximately two months prior to his death. At the time of his death he was employed at a monthly salary of $150, of which he contributed $50 to $75 per month toward the support of his mother and father. His funeral expenses were in the sum of $309, which has been paid by Mr. Freeman. The Lower Court awarded judgment in favor of each petitioner in the sum of $12,000 as compensation for the loss of support, love and affection of their young son. We are unable to find any error in such award, and so the amount thereof will remain as found by the Lower Court.
For the reasons hereinabove assigned, the judgment of the Lower Court will be affirmed, insofar as it concerns defendants Alfred LeBlanc, Jr. and Audubon Insurance Company, and there is, therefore, judgment in favor of petitioner, Charlie Freeman, and against defendants, Alfred LeBlanc, Jr. and Audubon Insurance Co., jointly and severally, in the sum of $12,309, and in favor of petitioner, Clotte Freeman, and against defendants Alfred LeBlanc, Jr. and Audubon Insurance Company, jointly and severally, in the sum of $12,000, together with legal interest thereon at the rate of five per cent per annum from date of Judicial demand until paid, and for all costs of this proceeding, of which said amounts, the Audubon Insurance Company shall be liable to Mr. Freertian in the principal amount of $1,232.71, and to Mrs. Freeman in the principal amount of $1,201.77 as per the apportionment set forth in the opinion this day rendered in the matter entitled Poirrier v. Audubon Insurance Company, La.App., 120 So.2d 90; and the judgment below will be amended so as to dismiss the suit insofar as the defendants Charles M. Sotile and American Casualty Company are concerned.
Amended and affirmed.